


Exhibit 10.3
 MICRON TECHNOLOGY, INC.
1994 STOCK OPTION PLAN




1.           Purposes of the Plan.  The purposes of this Stock Option Plan are:
 
· to attract and retain the best available personnel for positions of
substantial responsibility,
 
· to provide additional incentive to Employees and Consultants, and
 
· to promote the success of the Company’s business.


Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant.


2.           Definitions.  As used herein, the following definitions shall
apply:


(a)         “Administrator”  means the Board or any of its Committees as shall
be administering the Plan, in accordance with Section 4 of the Plan.


(b)         “Affiliate”  means (i) any subsidiary or parent company of the
Company, or (ii) an entity that directly or through one or more intermediaries
controls, is controlled by or is under common control with, the Company, as
determined by the Committee.


(c)         “Applicable Laws” means the legal requirements relating to the
administration of stock option plans under Delaware corporate and securities
laws and the Code.


(d)         “Board” means the Board of Directors of the Company.


(e)         "Change in Control" means the acquisition by any person or entity,
directly, indirectly or beneficially, acting alone or in concert, of more than
thirty-five percent (35%) of the Common Stock of the Company outstanding at any
time.


(f)          “Code” means the Internal Revenue Code of 1986, as amended.
Reference to a specific Section of the Code or regulation thereunder shall
include such Section or regulation, any valid regulation promulgated under such
Section, and any comparable provision of any future law, legislation or
regulation amending, supplementing or superseding such Section or regulation.


(g)         “Committee” means a Committee appointed by the Board in accordance
with Section 4 of the Plan.


(h)         “Common Stock” means the Common Stock of the Company.


(i)          “Company” means Micron Technology, Inc., a Delaware corporation.
 
 
9/22/2003 change #2 (o), (i)
 
1

--------------------------------------------------------------------------------

 

(j)          “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services and who is compensated for
such services.  The term “Consultant” shall also include Directors who are not
Employees of the Company.


(k)         “Continuous Status as and Employee or Consultant” means that the
employment or consulting relationship with the Company, any Parent, or
Subsidiary, is not interrupted or terminated.  Continuous Status as an Employee
or Consultant shall not be considered interrupted in the case of (i) any leave
of absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.  A
leave of absence approved by the Company shall include sick leave, military
leave, or any other personal leave approved by an authorized representative of
the Company.  For purposes of Incentive Stock Options, no such leave may exceed
90 days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract.  If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, on the 91st day of such leave any
Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option.


(l)          “Director” means a member of the Board.


(m)        “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code. Notwithstanding the foregoing, for any Options
that constitute a nonqualified deferred compensation plan within the meaning of
Section 409A(d) of the Code, “Disability” has the meaning given such term in
Section 409A of the Code.


(n)         “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company.  Neither
service as a Director nor payment of a director’s fee by the Company shall be
sufficient to constitute “employment” by the Company.


(o)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(p)         “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:


(i)           If the Common Stock is listed on any established stock exchange,
including without limitation the New York Stock Exchange (“NYSE”), or a national
market system, the Fair Market Value of a Share of Common Stock shall be the
average closing price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system (or the exchange with the
greatest volume of trading in Common Stock) for the last market trading day
prior to the day of determination, as reported by Bloomberg L.P. or such other
source as the Administrator deems reliable;


(ii)          If the Common Stock is quoted on the over-the-counter market or is
regularly quoted by a recognized securities dealer, but selling prices are not
reported, the Fair Market Value of a Share of Common Stock shall be the mean
between the high bid and low
 
9/22/2003 change #2 (o), (i)
 
2

--------------------------------------------------------------------------------

 
 
asked prices for the Common Stock on the day of determination, as reported by
Bloomberg, L. P. or such other source as the Administrator deems reliable;


(iii)          In the absence of an established market for the Common Stock, the
Fair Market Value shall be determined by such other method as the Committee
determines in good faith to be reasonable and in compliance with Code Section
409A.


(q)         “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.


(r)         “Nonstatutory Stock Option” means an Option not intended to qualify
as an Incentive Stock Option.


(s)         “Notice of Grant” means a written notice evidencing certain terms
and conditions of an individual Option grant.  The Notice of Grant is subject to
the terms and conditions of the Option Agreement.


(t)         “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.


(u)         “Option” means a stock option granted pursuant to the Plan.


(v)         “Option Agreement” means a written agreement between the Company and
an Optionee evidencing the terms and conditions of an individual Option
grant.  The Option Agreement is subject to the terms and conditions of the Plan.


(w)        “Option Exchange Program” means a program whereby outstanding options
are surrendered in exchange for options with a lower exercise price.


(x)         “Optioned Stock” means the Common Stock subject to an Option.


(y)         “Optionee” means an Employee or Consultant who holds an outstanding
Option.


(z)         “Parent” means a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.


(aa)       "Plan" means this 1994 Option Plan.


(bb)       “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.


(cc)       “Share” means a share of the Common Stock, as adjusted in accordance
with Section 12 of the Plan.
 
9/22/2003 change #2 (o), (i)
 
3

--------------------------------------------------------------------------------

 

(dd)       “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.  In the case of an
Option that is not intended to qualify as an Incentive Stock Option, the term
“Subsidiary” shall also include any other entity in which the Company, or any
Parent or Subsidiary of the Company has a significant ownership interest.


3.           Stock Subject to the Plan.  Subject to the provisions of Section 12
of the Plan, the maximum aggregate number of Shares which may be optioned and
sold under the Plan is          64,000,000  Shares.  The Shares may be
authorized, but unissued, or reacquired Common Stock.


If an Option expires or becomes unexercisable without having been exercised in
full, or is surrendered pursuant to an Option Exchange Program, the unpurchased
Shares which were subject thereto shall become available for future grant or
sale under the Plan (unless the Plan has terminated);  provided, however, that
Shares that have actually been issued under the Plan shall not be returned to
the Plan and shall not become available for future distribution under the Plan.


4.           Administration of the Plan.


(a)        Procedure.


(i)           Multiple Administrative Bodies.  If permitted by Rule 16b-3, the
Plan may be administered by different bodies with respect to Directors, Officers
who are not Directors, and Employees who are neither Directors nor Officers.


(ii)           Administration With Respect to Directors and Officers Subject to
Section 16(b).  With respect to Option grants made to Employees who are also
Officers or Directors subject to Section 16(b) of the Exchange Act, the Plan
shall be administered by (A) the Board, if the Board may administer the Plan in
compliance with the rules governing a plan intended to qualify as a
discretionary plan under Rule 16b-3, or (B) a committee designated by the Board
to administer the Plan, which committee shall be constituted to comply with the
rules governing a plan intended to qualify as a discretionary plan under Rule
16b-3.  Once appointed, such committee shall continue to serve in its designated
capacity until otherwise directed by the Board.  From time to time the Board may
increase the size of the Committee and appoint additional members, remove
members (with or without cause) and substitute new members, fill vacancies
(however caused), and remove all members of the Committee and thereafter
directly administer the Plan, all to the extent permitted by the rules governing
a plan intended to qualify as a discretionary plan under Rule 16b-3.


(iii)          Administration With Respect to Other Persons.  With respect to
Option grants made to Employees or Consultants who are neither Directors nor
Officers of the Company, the Plan shall be administered by (A) the Board or (B)
a committee designated by the Board, which committee shall be constituted to
satisfy Applicable Laws.  Once appointed, such Board may increase the size of
the Committee and appoint additional members, remove members (with or without
cause) and substitute new members, fill vacancies (however caused), and
 
9/22/2003 change #2 (o), (i)
 
4

--------------------------------------------------------------------------------

 
 
remove all members of the Committee and thereafter directly administer the Plan,
all to the extent permitted by Applicable Laws.


(b)        Powers of the Administrator.  Subject to the provisions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:


(i)           to determine the Fair Market Value of the Common Stock, in
accordance with Section 2(o) of the Plan;




(ii)           to select the Consultants and Employees to whom Options may be
granted hereunder;


(iii)          to determine whether and to what extent Options are granted
hereunder;


(iv)          to determine the number of shares of Common Stock to be covered by
each Option granted hereunder;


(v)          to approve forms of agreement for use under the Plan;


(vi)          to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any award granted hereunder.  Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Options may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Option or the shares of Common Stock relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;


(vii)         to reduce the exercise price of any Option to the then current
Fair Market Value if the Fair Market Value of the Common Stock covered by such
Option shall have declined since the date the Option was granted;


(viii)        to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;


(ix)          to prescribe, amend, and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established for
the purpose of qualifying for preferred tax treatment under foreign tax laws;


(x)           to modify or amend each Option (subject to Section 14(c) of the
Plan), including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;
 
9/22/2003 change #2 (o), (i)
 
5

--------------------------------------------------------------------------------

 

(xi)          to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option previously granted by the
Administrator;


(xii)         to institute and Option Exchange Program; and


(xiii)        to make all other determinations deemed necessary or advisable for
administering the Plan.


(c)        Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations, and interpretations shall be final and binding on all Optionees
and any other holders of Options.


5.           Eligibility.  Nonstatutory Stock Options may be granted to
Employees and Consultants.  Incentive Stock Options may be granted only to
Employees.  If otherwise eligible, an Employee or Consultant who has been
granted an Option may be granted additional Options. Employees and Consultants
who are service providers to an Affiliate may be granted Options under this Plan
only if the Affiliate qualifies as an “eligible issuer of service recipient
stock” within the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations
under Code Section 409A.


6.           Limitations.


(a)        Each Option shall be designated in the Notice of Grant as either an
Incentive Stock Option or a Nonstatutory Stock Option.  However, notwithstanding
such designations, to the extent that the aggregate Fair Market Value:


(i)           of Shares subject to an Optionee’s Incentive Stock Options granted
by the Company or any Parent or Subsidiary, which


(ii)           become exercisable for the first time during any calendar year
(under all plans of the Company or any Parent or Subsidiary) exceeds $100,000,
such excess Options shall be treated as Nonstatutory Stock Options.  For
purposes of this Section 6(a), Incentive Stock Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
the Shares shall be determined as of the time of grant.


(b)        Neither the Plan nor any Option shall confer upon an Optionee any
right with respect to continuing the Optionee’s employment or consulting
relationship with the Company, nor shall they interfere in any way with the
Optionee’s right or the Company’s right to terminate such employment or
consulting relationship at any time, with or without cause.


(c)        The following limitations shall apply to grants of Options to
Employees:


(i)           No employee shall be granted, in any fiscal year of the Company,
Options to purchase more than 500,000 Shares.


(ii)          The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 12.
 
9/22/2003 change #2 (o), (i)
 
6

--------------------------------------------------------------------------------

 

(iii)          If an Option is canceled in the same fiscal year of the Company
in which it was granted (other than in connection with a transaction described
in Section 12), the canceled Option will be counted against the limit set forth
in Section 6(c)(i).  For this purpose, if the exercise price of an Option is
reduced, the transaction will be treated as a cancellation of the Option and the
grant of a new Option.


7.           Term of Plan.  Subject to Section 18 of the Plan, the Plan shall
become effective upon the earlier to occur of its adoption by the Board or its
approval by the shareholders of the Company as described in Section 18 of the
Plan.  It shall continue in effect for a term of ten (10) years unless
terminated earlier under Section 14 of the Plan.


8.           Term of Option.  The term of each Option shall be stated in the
Notice of Grant; provided, however, that in the case of an Incentive Stock
Option, the term shall be ten (10) years from the date of grant or such shorter
term as may be provided in the Notice of Grant.  Moreover, in the case of an
Incentive Stock Option granted to an Optionee who, at the time Incentive Stock
Option is granted, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary,
the term of the Incentive Stock Option shall be five (5) years from the date of
grant or such shorter term as may be provided in the Notice of Grant.


9.           Option Exercise Price and Consideration.


(a)        Exercise Price.  The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:


(i)           In the case of an Incentive Stock Option


(A)           granted to an Employee who, at the time the Incentive Stock Option
is granted, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.


(B)           granted to any Employee other than an Employee described in
paragraph (A) immediately above, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.


(ii)           In the case of a Nonstatutory Stock Option, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the date of grant.






(b)        Waiting Period and Exercise Dates.  At the time an Option is granted,
the Administrator shall fix the period within which the Option may be exercised
and shall determine any conditions which must be satisfied before the Option may
be exercised.  In doing so, the
 
9/22/2003 change #2 (o), (i)
 
7

--------------------------------------------------------------------------------

 
Administrator may specify that an Option may not be exercised until the
completion of a service period.


(c)        Form of Consideration.  The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment.  In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant.  Such
consideration may consist entirely of:


(i)           cash;


(ii)          check;


(iii)          promissory note;


(iv)          other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised;


(v)           delivery of a properly executed exercise notice together with such
other documentation as the Administrator and the broker, if applicable, shall
require to effect an exercise of the Option and delivery to the Company of the
sale or loan proceeds required to pay the exercise price;


(vi)          a reduction in the amount of any Company liability to the
Optionee, other than any liability attributable to the Optionee’s participation
in any Company-sponsored deferred compensation program or arrangement;


(vii)         any combination of the foregoing methods of payment; or


(viii)        such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.


10.           Exercise of Option.


(a)        Procedure for Exercise; Rights as a Shareholder.  Any Option granted
thereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement.


An Option may not be exercised for a fraction of a Share.


An Option shall be deemed exercised when the Company receives:  (i) written
notice of exercise (in accordance with the Option Agreement) from the person
entitled to exercise the Option, and (ii) full payment for the Shares with
respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
 
9/22/2003 change #2 (o), (i)
 
8

--------------------------------------------------------------------------------

 
Optionee, in the name of the Optionee and his or her spouse.  Until the stock
certificate evidencing such Shares is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option.  The Company shall issue (or cause to be issued) such
stock certificate, either in book entry form or in certificate form, promptly
after the Option is exercised.  No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 12 of the Plan.


Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.


(b)        Termination of Employment or Consulting Relationship.  Upon
termination of an Optionee’s Continuous Status as an Employee or Consultant,
other than upon the Optionee’s death or Disability, the Optionee may exercise
his or her Option, but only within such period of time as is specified in the
Notice of Grant, and only to the extent that the Optionee was entitled to
exercise it as the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Notice of Grant).  In
the absence of a specified time in the Notice  of Grant, the Option shall remain
exercisable for 30 days following the Optionee’s termination of Continuous
Status as an Employee or Consultant.  In the case of an Incentive Stock Option,
such period of time shall not exceed thirty (30) days from the date of
termination.  If, at the date of termination, the Optionee is not entitled to
exercise his or her entire Option, the Shares covered by the unexercisable
portion of the Option shall revert to the Plan.  If, after termination, the
Optionee does not exercise his or her Option within the time specified herein,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan.


(c)        Disability of Optionee.  In the event that an Optionee’s Continuous
Status as an Employee or Consultant terminates as a result of the Optionee’s
Disability, the Optionee may exercise his or her Option at any time within
twelve (12) months from the date of such termination, but only to the extent
that the Optionee was entitled to exercise it at the date of such termination
(but in no event later than the expiration of the term of such Option as set
forth in the Notice of Grant).  If, at the date of termination, the Optionee
does not exercise his or her entire Option, the Shares covered by the
unexercisable portion of the Option shall revert to the Plan.  If, after
termination, the Optionee does not exercise his or her option within the time
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.


(d)        Death of Optionee.  In the event of the death of an Optionee, the
Option may be exercised at any time within twelve (12) months following the date
of death (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionee’s estate or by a person
who acquired the right to exercise the Option by bequest or inheritance, but
only to the extent that the Optionee was entitled to exercise the Option at the
date of death.  If, at any time of death, the Optionee was not entitled to
exercise his or her entire Option, the Shares covered by the unexercisable
portion of the Option shall immediately revert to the Plan.  If, after death,
the Optionee’s estate or a person who acquired the right to exercise the
 
9/22/2003 change #2 (o), (i)
 
9

--------------------------------------------------------------------------------

 
Option by bequest or inheritance does not exercise the Option within the time
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.


(e)        Rule 16b-3.  Options granted to individuals subject to Section 16 of
the Exchange Act (“Insiders”) must comply with the applicable provisions of Rule
16b-3 and shall contain such additional conditions or restrictions as may be
required thereunder to qualify for the maximum exemption from Section 16 of the
Exchange Act with respect to Plan transactions.


(f)        Suspension.   Any Optionee who is also a participant in the
Retirement at Micron ("RAM") Section 401(k) Plan and who requests and receives a
hardship distribution from the RAM Plan, is prohibited from making, and must
suspend, his or her employee elective contributions and employee contributions
including, without limitation on the foregoing, the exercise of any Option
granted from the date of receipt by that employee of the RAM hardship
distribution.


11.           Non-Transferability of Options.  An Option may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by laws of descent or distribution and may be exercised, during
the lifetime of the Optionee, only by the Optionee.


12.           Adjustments Upon Changes in Capitalization, Dissolution, Merger,
or Asset Sale.


(a)        Changes in Capitalization.




Subject to any required action by the shareholders of the Company, the number of
shares of Common Stock covered by each outstanding Option, and the number of
issued shares of Common Stock which have been authorized for issuance under the
Plan but as to which no Options have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Option, as well as
the price per share of Common Stock covered by each such outstanding Option,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock or any other
increase or decrease in the number of shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.”  Such adjustment shall be made by
the Board, whose determination in that respect shall be final, binding, and
conclusive.  Without limiting the foregoing, in the event of a subdivision of
the outstanding Stock (stock-split), a declaration of a dividend payable in
Shares, or a combination or consolidation of the outstanding Stock into a lesser
number of Shares, the authorization limits under Section 3 and 6(c) shall
automatically be adjusted proportionately, and the Shares then subject to each
Award shall automatically be adjusted proportionately without any change in the
aggregate purchase price therefor.  To the extent that any adjustments made
pursuant to this Section 12 cause Incentive Stock Options to cease to qualify as
Incentive Stock Options, such Options shall be deemed to be Nonstatutory Stock
Options..
 
9/22/2003 change #2 (o), (i)
 
10

--------------------------------------------------------------------------------

 


(b)        Dissolution or Liquidation.  In the event of the proposed dissolution
or liquidation of the Company, to the extent that an Option has not been
previously exercised, it will terminate immediately prior to the consummation of
such proposed action.  The Board may, in the exercise of its sole discretion in
such instances, declare that any Option shall terminate as of a date fixed by
the Board and give each Optionee the right to exercise his or her Option as to
all or any part of the Optioned stock, including Shares as to which the Option
would not otherwise be exercisable.


(c)        Merger or Asset Sale.


Upon the occurrence or in anticipation of any corporate event or transaction
involving the Company (including, without limitation, any merger,
reorganization, recapitalization or combination or exchange of shares or any
transaction described in Section 12(a)), the Administrator may, in its sole
discretion, provide (i) that Options will be settled in cash rather than Common
Stock, (ii) that Options will become immediately vested and exercisable and will
expire after a designated period of time to the extent not then exercised, (iii)
that Options will be assumed by another party to a transaction or otherwise be
equitably converted or substituted in connection with such transaction, (iv)
that outstanding Options may be settled by payment in cash or cash equivalents
equal to the excess of the Fair Market Value of the underlying Common Stock, as
of a specified date associated with the transaction, over the exercise price of
the Option, or (v) any combination of the foregoing.  The Administrator’s
determination need not be uniform and may be different for different Optionees
whether or not such Optionees are similarly situated.




(d)        Change in Control.   In the event of a Change in Control, the
unexercised portion of the Option shall become immediately exercisable, to the
extent such acceleration does not disqualify the Plan, or cause an Incentive
Stock Option to be treated as a Nonstatutory Stock Option without the consent of
the Optionee.


(e)        General.  Any discretionary adjustments made pursuant to this Section
12 shall be subject to the provisions of Section 14.




13.           Date of Grant.  The date of grant of an Option shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Option, or such other later date as is determined by the
Administrator.  Notice of the determination shall be provided to each Optionee
within a reasonable time after the date of such grant.


14.           Amendment and Termination of the Plan.


(a)        Amendment and Termination.  The Board may at any time amend, alter,
suspend, or terminate the Plan.


(b)        Shareholder Approval.  The Company shall obtain shareholder approval
of any Plan amendment to the extent necessary and desirable to comply with Rule
16b-3 or with Section 422 of the Code (or any successor rule or statute or other
applicable law, rule, or
 
9/22/2003 change #2 (o), (i)
 
11

--------------------------------------------------------------------------------

 
regulation, including the requirements of any exchange or quotation system on
which the Common Stock is listed or quoted).  Such shareholder approval, if
required, shall be obtained in such a manner and to such a degree as is required
by the applicable law, rule, or regulation.


(c)        Effect of Amendment or Termination.  No amendment, alteration,
suspension, or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.


(d)        Compliance Amendments.  Notwithstanding anything in the Plan or in
any Notice of Grant, Option Agreement or other applicable agreement to the
contrary, the Committee may amend the Plan or any Notice of Grant, Option
Agreement or other applicable agreement, to take effect retroactively or
otherwise, as deemed necessary or advisable for the purpose of conforming the
Plan, Notice of Grant, Option Agreement or other applicable agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder.  By accepting an Option under
this Plan, a Optionee agrees to any amendment made pursuant to this Section to
any Option granted under the Plan without further consideration or action.


15.           Conditions Upon Issuance of Shares.


(a)        Legal Compliance.  Shares shall not be issued pursuant to the
exercise of an Option unless the exercise of such Option and the issuance and
delivery of such Shares shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, Applicable Laws,
and the requirements of any stock exchange or quotation system upon which the
Shares may then be listed or quoted, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.


(b)        Investment Representations.  As a condition to the exercise of an
Option, the Company may require the person exercising such Option to represent
and warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.


16.           Liability of Company.


(a)        Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.


(b)        Grants Exceeding Allotted Shares.  If the Optioned Stock covered by
an Option exceeds, as of the date of grant, the number of Shares which may be
issued under the Plan
 
9/22/2003 change #2 (o), (i)
 
12

--------------------------------------------------------------------------------

 
without additional shareholder approval, such Option shall be void with respect
to such excess Optioned Stock, unless shareholder approval of an amendment
sufficiently increasing the number of shares subject to the Plan is timely
obtained in accordance with Section 14(b) of the Plan.


17.           Reservation of Shares.  The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.


18.           Shareholder Approval.  Continuance of the Plan shall be subject to
approval by the shareholders of the Company within twelve (12) months before or
after the date the Plan is adopted.  Such shareholder approval shall be obtained
in the manner and to the degree required under applicable federal and Delaware
law.


19.          Special Provisions Related To Section 409A of the Code.


(a)           Notwithstanding anything in the Plan or in any Notice of Grant,
Option Agreement or other applicable agreement to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under the Plan or any Notice of Grant, Option Agreement
or other applicable agreement by reason of the occurrence of a Change in
Control, or the Optionee’s Disability or separation from service, such amount or
benefit will not be payable or distributable to the Optionee by reason of such
circumstance unless (i) the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition), or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A of the Code by reason of the
short-term deferral exemption or otherwise.  This provision does not prohibit
the vesting of any Option upon a Change in Control, Disability or separation
from service, however defined.  If this provision prevents the payment or
distribution of any amount or benefit, such payment or distribution shall be
made on the next earliest payment or distribution date or event specified in the
Notice of Grant, Option Agreement or other applicable agreement that is
permissible under Section 409A.


(b)           If any one or more Options granted under the Plan to a Optionee
could qualify for any separation pay exemption described in Treas. Reg. Section
1.409A-1(b)(9), but such Options in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company (acting through the
Committee or the Head of Human Resources) shall determine which Options or
portions thereof will be subject to such exemptions.


(c)           Notwithstanding anything in the Plan or in any Notice of Grant,
Option Agreement or other applicable agreement to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Plan or in any Notice of Grant, Option Agreement or other applicable agreement
by reason of a Optionee’s separation from service during a period in which the
Optionee is a Specified Employee (as defined below), then, subject
 
9/22/2003 change #2 (o), (i)
 
13

--------------------------------------------------------------------------------

 
to any permissible acceleration of payment by the Committee under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(i) if the payment or distribution is payable in a lump sum, the Optionee’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Optionee’s death or the
first day of the seventh month following the Optionee’s separation from service;
and


(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Optionee’s separation from service
will be accumulated and the Optionee’s right to receive payment or distribution
of such accumulated amount will be delayed until the earlier of the Optionee’s
death or the first day of the seventh month following the Optionee’s separation
from service, whereupon the accumulated amount will be paid or distributed to
the Optionee and the normal payment or distribution schedule for any remaining
payments or distributions will resume.


For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board or any committee of the Board, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Plan.




Revised   12/11/2008 (409A amendments)














9/22/2003 change #2 (o), (i)
14


--------------------------------------------------------------------------------

 







